DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 08 September 2022 has been entered. Claims 4 and 5 have been cancelled. Claims 1-3 and 6-20 are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6, 7, 9-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0117946 A1 to Gonze et al. (Gonze ‘946) in view of US 2011/0214414 A1 to Gonze et al. (Gonze ‘414).
Regarding claim 1, Gonze ‘946 discloses an exhaust gas heater comprising an electrically conductive track (36) hosted on an electrically insulating substrate (32) comprising a honeycomb monolith (Figure 2; paragraph [0028]) having a plurality of channels extending through the substrate  (Figure 2; paragraph [0028]) through which an exhaust gas can flow (Figures 1 — 3; paragraphs [0024] and [0026] — [0029]). Gonze ‘946 discloses the claimed invention except for the electrically conductive track being metallic. Gonze ‘414 is directed to an exhaust aftertreatment system. Gonze ‘414 specifically discloses an exhaust gas heater comprising an electrically conductive metallic track (64) (Figure 2; paragraph [0028]). A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gonze ‘946 where the electrically conductive track is metallic as taught by Gonze ‘414, as the references and the claimed invention are directed to exhaust aftertreatment systems. As disclosed by Gonze ‘414, it is well known for an electrically conductive track of a heater to be metallic (paragraph [0028]). Further, Gonze ‘946 discloses an electrically conductive track of a heater, but is silent as to the material of the electrically conductive track. It would have been obvious to one of ordinary skill in the art to modify Gonze ‘946 where the electrically conductive track is metallic as taught by Gonze ‘414, as such a modification is merely substituting a known material of an electrically conductive track (Gonze ‘414 — metallic) for the electrically conductive track of Gonze ‘946, and the results of such a modification would have been predictable, namely providing an electrically conductive track.
Regarding claim 2, Gonze ‘946 further discloses wherein the substrate (32) has a tubular shape (Figures 1-2; paragraph [0028)).
Regarding claim 3, Gonze ‘946 further discloses wherein the substrate (32) has a cylindrical shape (Figures 1 — 2; paragraph [0028]).
Regarding claim 6, Gonze ‘946 further discloses wherein the substrate (32) comprises a filter (Figure 2; paragraph [0028]).
Regarding claim 7, Gonze ‘946 as modified above further discloses wherein the metallic track (36) comprises metal on an inlet end surface (32a) of the substrate (32) (Figure 2; paragraphs [0024], [0025] and [0028)).
Regarding claim 9, Gonze ‘946 as modified above further discloses wherein the metallic track (36) comprises an electrically conductive metal or metal alloy (paragraph [0028] of Gonze ‘414 which discloses that the metallic track comprises silver, which is an electrically conductive metal).
Regarding claim 10, Gonze ‘414 further discloses wherein the metallic track (64) comprises silver (paragraph [0028)).
Regarding claim 11, Gonze ‘414 further discloses wherein the metallic track (64) comprises silver (paragraph [0028]).
Regarding claim 17, Gonze ‘946 further discloses wherein the substrate (32) comprises a catalytic material (paragraphs [0019], [0025] and [0037]; claim 4).
Regarding claim 18, Gonze ‘946 further discloses wherein the catalytic material comprises a selective catalytic reduction (SCR) catalyst (paragraph [0025)).
Regarding claim 19, Gonze ‘946 discloses an apparatus for the catalytic treatment of exhaust gas from an internal combustion engine (12) comprising a casing (35) having an exhaust gas inlet (the left side of Figure 2) and a treated exhaust gas outlet (the right side of Figure 2) (Figures 1 and 2; paragraphs [0019] and [0024]), and a heater (36) disposed within the casing (35), through which the exhaust gas can flow (Figures 1 and 2; paragraph [0024]), wherein the heater (36) comprises an electrically conductive track (36) hosted on an electrically insulating honeycomb monolith substrate (32) (Figures 1 — 3; paragraphs [0024] and [0026] — [0029]). Gonze ‘946 discloses the claimed invention except for the electrically conductive track being metallic. Gonze ‘414 is directed to an exhaust aftertreatment system. Gonze ‘414 specifically discloses an exhaust gas heater comprising an electrically conductive metallic track (64) (Figure 2; paragraph [0028]). A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gonze ‘946 where the electrically conductive track is metallic as taught by Gonze ‘414, as the references and the claimed invention are directed to exhaust aftertreatment systems. As disclosed by Gonze ‘414, it is well known for an electrically conductive track of a heater to be metallic (paragraph [0028]). Further, Gonze ‘946 discloses an electrically conductive track of a heater, but is silent as to the material of the electrically conductive track. It would have been obvious to one of ordinary skill in the art to modify Gonze ‘946 where the electrically conductive track is metallic as taught by Gonze ‘414, as such a modification is merely substituting a known material of an electrically conductive track (Gonze ‘414 — metallic) for the electrically conductive track of Gonze ‘946, and the results of such a modification would have been predictable, namely providing an electrically conductive track.
Regarding claim 20, Gonze ‘946 discloses a vehicle comprising an internal combustion engine (12) and an apparatus (32) for the catalytic treatment of exhaust gas from the internal combustion engine (12) (Figures 1 and 2; paragraphs [0019] and [0024]), which apparatus comprises a casing (35) having an exhaust gas inlet (the left side of Figure 2) and a treated exhaust gas outlet (the right side of Figure 2) (Figures 1 and 2; paragraphs [0019] and [0024]), and a heater (36) disposed within the casing (35), through which the exhaust gas can flow (Figures 1 and 2; paragraph [0024]), wherein the heater (36) comprises an electrically conductive track (36) hosted on an electrically insulating substrate (32) (Figures 1 — 3; paragraphs [0024] and [0026] — [0029]). Gonze ‘946 discloses the claimed invention except for the electrically conductive track being metallic. Gonze ‘414 is directed to an exhaust aftertreatment system. Gonze ‘414 specifically discloses an exhaust gas heater comprising an electrically conductive metallic track (64) (Figure 2; paragraph [0028]). A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gonze ‘946 where the electrically conductive track is metallic as taught by Gonze ‘414, as the references and the claimed invention are directed to exhaust aftertreatment systems. As disclosed by Gonze ‘414, it is well known for an electrically conductive track of a heater to be metallic (paragraph [0028]). Further, Gonze ‘946 discloses an electrically conductive track of a heater, but is silent as to the material of the electrically conductive track. It would have been obvious to one of ordinary skill in the art to modify Gonze ‘946 where the electrically conductive track is metallic as taught by Gonze ‘414, as such a modification is merely substituting a known material of an electrically conductive track (Gonze ‘414 — metallic) for the electrically conductive track of Gonze ‘946, and the results of such a modification would have been predictable, namely providing an electrically conductive track.
Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Gonze as applied to claim 1 above, and further in view of US 5,716,586 A to Taniguchi (Taniguchi).
Regarding claim 8, Gonze ‘946 discloses the claimed invention except for wherein the metallic track comprises metal on an outlet end surface of the substrate. Taniguchi is directed to an exhaust aftertreatment system. Taniguchi specifically discloses wherein the heater (11a) is on an outlet end surface of the substrate (2) (Figure 31; column 19, lines 2 — 4). A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gonze ‘946 wherein the metallic track comprises metal on an outlet end surface of the substrate as taught by Taniguchi, as the references and the claimed invention are directed to exhaust aftertreatment systems. As disclosed by Taniguchi, it is well known for the heater to be on an outlet end surface of the substrate (Figure 31; column 19, lines 2 — 4). It would have been obvious to one of ordinary skill in the art to modify Gonze ‘946 wherein the metallic track comprises metal on an outlet end surface of the substrate as taught by Taniguchi, as such a modification would prevent particulates and smoke generated during regeneration of the filter from escaping into the atmosphere.
Regarding claim 16, Gonze ‘946 further discloses wherein the heater includes connectors linking the metal to an electrical power supply (paragraph [0029], which discloses that each zone of the electrically conductive track (36) can be heated by separately supplying power to a pathway within each zone. Thus, the heater must include connectors linking the metal to the electrical power supply).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Gonze as applied to claim 1 above, and further in view of US 2019/0126722 A1 to Ishikawa et al. (Ishikawa).
Regarding claim 12, Gonze ‘946 as modified above further discloses wherein the metallic track (64) comprises silver (paragraph [0028] of Gonze ‘414). Gonze ‘946 discloses the claimed invention except for wherein the metallic track comprises silver and nichrome. Ishikawa is directed to a heater used in a vehicle. Ishikawa specifically discloses wherein the heater which comprises silver and nichrome (paragraph [0037]). A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gonze ‘946 wherein the metallic track comprises silver and nichrome as taught by Ishikawa, as the references and the claimed invention are directed to exhaust aftertreatment systems. As disclosed by Ishikawa, it is well known for the heater to comprise silver and Nichrome (paragraph [0037]). It would have been obvious to one of ordinary skill in the art to modify Gonze ‘946 wherein the metallic track comprises silver and nichrome as taught by Ishikawa, as such a modification is merely the substitution of one known composition for the metallic track of the heater (silver and nichrome as disclosed by Ishikawa) for another known composition for the metallic track of the heater (silver as disclosed by Gonze ‘414), and the results of such a substitution would have been predictable, namely providing a heater for use with the filter.
Regarding claim 13, Gonze ‘946 as modified above further discloses wherein the metallic track (64) comprises silver (paragraph [0028] of Gonze ‘414). Gonze ‘946 discloses the claimed invention except for wherein the metallic track comprises silver and stainless steel. Ishikawa is directed to a heater used in a vehicle. Ishikawa specifically discloses wherein the heater which comprises silver and stainless steel (paragraph [0037]). A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gonze ‘946 wherein the metallic track comprises silver and stainless steel as taught by Ishikawa, as the references and the claimed invention are directed to exhaust aftertreatment systems. As disclosed by Ishikawa, it is well known for the heater to comprise silver and stainless steel (paragraph [0037]). It would have been obvious to one of ordinary skill in the art to modify Gonze ‘946 wherein the metallic track comprises silver and stainless steel as taught by Ishikawa, as such a modification is merely the substitution of one known composition for the metallic track of the heater (silver and stainless steel as disclosed by Ishikawa) for another known composition for the metallic track of the heater (silver as disclosed by Gonze ‘414), and the results of such a substitution would have been predictable, namely providing a heater for use with the filter.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Gonze as applied to claim 1 above, and further in view of US 5,458,673 A to Kojima et al. (Kojima). 
Regarding claim 14, Gonze ‘946 discloses the claimed invention except for wherein the metallic track comprises metal within a trench in an end surface of the substrate. Kojima is directed to an exhaust aftertreatment system. Kojima specifically discloses wherein the electric heater (21) is embedded inside an end surface of the substrate (20) (column 1, lines 47 — 53). For the electric heater to be embedded inside the end surface of the substrate, there must be a trench in the end surface for the heater to be embedded in. A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gonze ‘946 wherein the metallic track comprises metal within a trench in an end surface of the substrate as taught by Kojima, as the references and the claimed invention are directed to exhaust aftertreatment systems. As disclosed by Kojima, it is well known for a heater to be disposed along the upstream end surface or within a trench in an end surface of the substrate (column 1, lines 47 — 53). Further, Gonze ‘946 discloses wherein the metallic track is disposed along the upstream end surface of the substrate (Figure 2; paragraphs [0024], [0025] and [0028]). It would have been obvious to one of ordinary skill in the art to modify Gonze ‘946 wherein the metallic track comprises metal within a trench in an end surface of the substrate as taught by Kojima, as such a modification is merely moving the metallic track from along the end surface to within a trench in the end surface, and the results of such a modification would have been predictable, namely providing a heater at the upstream end surface of the substrate.
Regarding claim 15, the limitation of wherein the metal is coated into the trench is a product by process claim. The determination of patentability of a product by process claim is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The only difference between claim 15 and claim 14 is the coating of the metal into the trench. The metallic track is obvious over Gonze ‘946 in view of Gonze ‘414 as noted above with regard to the rejection of claim 14. Thus, claim 15 is rejected for the reasons set forth with regard to claim 14.
Response to Arguments
Applicant's arguments filed 08 September 2022 have been fully considered but they are not persuasive. Applicant argues on p. 4 of the reply that Gonze ‘946 fails to disclose “an electrically insulating substrate”. However, Gonze discloses in par. 0028 that the substrate is made of ceramic, specifically, a cordierite material. On p. 6, line 22 of Applicant’s specification (par. 0046 of the PGPUB) discloses the substrate comprises a ceramic including cordierite. Since Applicant’s own disclosure identifies cordierite as a suitable electrically insulating substrate material, the cordierite substrate of Gonze ‘946 meets the limitation of “an electrically insulating substrate”. The rejection is proper and remains.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
12 October 2022